Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species C2N-8E12 antibody and 50mM L-Histidine/HCL, 5.3% sorbitol at pH 7.0 in the reply filed on 3/23/2021 is acknowledged.
Claims 7-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/23/2021.

Claims 1-6 are under consideration in the instant Office Action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 is directed to a composition that includes a humanized antibody that binds Tau in a buffering system. As such, the claim is directed to an antibody defined entirely by function. 
See MPEP §2163(I)(A) which states:
"The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the 
The specification fails to describe to the public the full genus of “an antibody that binds to Tau”, as recited in claim 1.  While certain embodiments of antibodies are exemplified in the specification, the full genus of antibodies, which can be of any generic antibody with the required function, has not been described.  Because there is not an art-established correlation between structure (i.e., specific molecules or sequences) and function (ability to bind tau), and because the specification fails to disclose a reasonable number of antibodies that are representative of the full genus of such required antibodies, one skilled in the art cannot visualize the specific antibody structures which binds Tau.  
In this case, antibodies without any specific structure are not correlated with the binding function of the antibody. The hyper variable regions (HVRs), i.e., complementarity determining regions (CDRs) of an antibody, are well established in the art as the portion of the binding region which imparts the specificity of an antibody. However, there is no way to a priori look at an antigen sequence or the general target protein and envisage or describe the structural combination of six CDRs that will bind that antigen/general target protein or what antibody will specifically meet all functional limitations of the instant claims. First, even highly related CDRs may not bind the same target. See for example Kussie et al., 1994 (instant PTO-892) who demonstrates that a single amino acid change in the heavy chain of an antibody which binds p-axophenylarsonate (Ars) completely abrogates the ability of the antibody to bind Ars but 
Thus, the art recognizes that the CDRs define the binding properties of an antibody and that even single amino acid changes to this region can completely abrogate or alter the binding specificity of an antibody. As a further example, see Chen et al., 1995 (instant PTO-892) which demonstrates single amino acid changes in the VH CDR2 sequence can increase binding, decrease binding, destroy binding, or have no effect on binding when compared to the wild-type antibody. Thus, making changes to the CDR sequence of an antibody is a highly unpredictable process and the skilled artisan could not a priori make any predictions regarding such mutations with any reasonable expectation of success nor envisage the breadth of structurally unrelated CDR combinations that would still possess the required functions. As the specification does not provide sufficient guidance to the skilled artisan to allow such a reasonable expectation of success, it would require undue experimentation on the part of the skilled 
The specification fails to disclose all of the possible antibodies encompassed by the claimed genus. The instant specification only discloses one murine antibody identifies as HJ8.5 and teaches that this murine antibody is the base for the claimed humanized antibody called C2N-8E12 antibody (see paragraphs 10-11, 18 and 38-39). The specification discloses only 4 humanized variant sequences for each of the heavy and light chains (see paragraph 18) but does not disclose any specific antibody combinations that make up the claimed genus or the “C2N-8E12” antibody. As discussed above, without any way to determine how broad the genus of such antibodies are, there is no way to determine if these antibodies represent the full breadth of what is claimed. The disclosure of specific antibodies would not convey to the artisan that Applicant was in possession of the full genus of all antibodies which possess the required functions. The specification does not convey possession of such antibodies nor does it allow the skilled artisan to envisage the specific structure of such antibodies. Further, it is well-known in the art that specificity of an antibody stems from the interaction of at least three (in the case of single-domain antibodies) and usually six (for single-chain and full antibodies) CDRs. 
	Further note the decision in Amgen v. Sanofi 2017, where the Court supported previous decisions (Centocor 2011; Abbvie 2014) that defining an antibody solely by what it binds does not satisfy the written description requirement, stating that this would allow patentees to “claim antibodies by describing something that is not the invention, i.e., the antigen”.

Without this guidance or direction the skilled artisan would not consider applicant to be in possession of the claimed genus of antibodies because the skilled artisan recognizes that even seemingly minor changes made without guidance or direction as to the relationship between the particular amino acid sequence of the instantly claimed antibody and its ability to bind antigen, can dramatically affect antigen-antibody binding.  
Applicant has not described the claimed invention sufficiently to show they had possession of the claimed genus of an antibody that binds Tau. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 69 USPQ2d 1886 (Fed. Cir. 2004). 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, 
What constitutes a "representative number" is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.
To provide adequate written description and evidence of possession of the claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In the instant case, the only factors present in the claims are a recitation of one generic, broad genus that encompassed a diverse and huge number of possible antibodies that bind the disclosed epitope. The specification does not provide a consistent structure for all of the possible antibodies and fails to provide a representative number of species for the claimed genus.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that they invented what is claimed.” (See Vas-Cath at page 1116).
With the exception of specifically disclosed antibodies with specific CDRs, the skilled artisan cannot envision the detailed chemical structure of all of the encompassed antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The product itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Therefore, claims 1-6 do not meet the written description requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claim 2 calls for a humanized antibody that binds tau called C2N-8E12 but fails to disclose what this antibody is. The instant specification discloses that the murine HJ8.5 comprises the humanized C2N-8E12 antibody and teaches 4 heavy chains and 4 light chains but fails to specifically disclose what combination is the one that make up the claimed antibody named C2N-8E12. Is any combination of the disclosed 4 heavy and light chains the claimed named C2N-8E12 antibody? Due to this ambiguity of what is encompassed by the C2N-8E12 antibodies, the metes and bound of the claim is indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griswold-Prenner et al., US2014/0294831 (instant PTO-892).
Griswold-Prenner teaches anti-tau antibodies and formulations (see abstract and paragraphs 5-8) and reads on instant claim 1. Griswold-Prenner teaches an IPN002 antibody and its CDRs and a pharmaceutical composition with suitable excipients for human administration (see paragraphs 6-8) and reads on instant claim 1. Griswold-Prenner teaches a humanized anti-Tau antibody (see paragraphs 10, 58 and 337) as required in instant claim 1. Griswold-Prenner teaches that the formulation for the antibody may be liquid or lyophilized formulation with a concentration of 1mg/ml to 200mg/ml (see paragraph 253) and reads on instant claim 3 since the range encompasses the claimed concentration of 20mg/ml. Griswold-Prenner teaches using sorbitol as part of the antibody buffer (see paragraph 251) and reads on instant claim 4. Griswold-Prenner teaches using Tween20 in the antibody buffer (see paragraphs 250, 254-255) and reads on instant claim 5.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holtzman et al.., WO2014/008404 (instant PTO-892).
Holtzman teaches tau antibodies (see abstract) and reads on instant claim 1. Holtzman teaches that the preferred antibody is a humanized form of mouse antibody derived from a hybridoma designated HJ8.5 antibody against tau (see paragraph 84) and reads on instant claims 1 and 2. The instant specification provides evidence (see paragraphs 18 and 38) that the claimed humanized tau antibody named C2N-8E12 is derived from HJ8.5 antibody and therefore, due to the indefinite issue of what is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Griswold-Prenner et al., US2014/0294831 (instant PTO-892) and Holtzman et al.., WO2014/008404 (instant PTO-892) as applied to claims 1-5 above, and further in view of Warne 2011 (IDS).
See Griswold-Prenner and Holtzman as discussed above. Griswold-Prenner further teaches multiple, possible pharmaceutical compositions (buffers) which include 
Warne teaches that development of concentrated solution of monoclonal antibodies have become popular in biotechnology as doses increase and demand for sub-cutaneous injection formulations rise for reasons of convenience and compliance (see abstract). Warne teaches that that the formulation science has developed “platform formulations” in which a suitable, high concentration, robust formulation is utilized to save time and effector (see abstract). Warne teaches that the art has utilized the guidance of platform formulation approach for standardized approach which utilizes defined protein concentration and excipients (see page 209, 1st column, bottom of section 2). Warne teaches Table 1 to illustrate that both liquid and lyophilized presentations are used for antibody based formulations which include L-Histidine-HCl (see Table 1, page 210) as a buffer, a sucrose as a cryo-preservative (like sorbitol) and some level of surfactant (see page 209, 2nd column, 3rd paragraph) as in instant claims 1 and 3-6. Warne discloses that the review of Table 1 teaches that the early development of a clinical dose for a new antibody is based on one’s experience or the commercial experience of others rather than the broad formulations space de novo (see page 209, 2nd column, 4th paragraph). Warne does not teach Tau antibodies.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Griswold-Prenner, Holtzman and Warne. The person of ordinary skill in the art would have been motivated to make and de novo every time but rather one of ordinary skill would use the knowledge in the art to arrive at the optimal formulation based on what is known in the art. Therefore, one of ordinary skill in the art would be able to determine the formulation of claim 6 through routine optimization (see MPEP § 2144.05) based on the knowledge available in the prior art. Further, one of ordinary skill in the art would be motivated to use the Tau antibody taught by Holtzman since they are both Tau antibodies. As in stated in MPEP §2144.06, substituting one equivalent element for another known for the same purpose renders an invention obvious and an “express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."  The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Conclusion
No claims are allowed. 
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649